Citation Nr: 1416848	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  07-20 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for a cervical spine disorder, to include diffuse idiopathic skeletal hyperostosis (DISH).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel



INTRODUCTION

The Veteran had active duty service from March 1977 to June 1992.  He also had subsequent reserve duty service.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran testified before the undersigned Veteran's Law Judge at a March 2010 hearing held at the RO.  A copy of the hearing transcript has been associated with the claims file.  The Board previously remanded the Veteran's claims in July 2010, May 2012, and June 2013 for further development.

The September 2006 rating decision indicated that the scope of the claim was service connection for a neck disorder.  Review of the record indicates that the Veteran raised his DISH diagnosis as a part of his neck disorder claim and as the cause of his degenerative disc disease in his November 2006 notice of disagreement.  He also submitted articles regarding DISH.  Accordingly, the Board has recharacterized the issue on appeal as service connection for a cervical spine disorder, to include DISH, to better reflect the scope of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009). 
 
This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system. 
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

The Board finds that a remand is necessary in order to afford the Veteran new VA examinations for his claims.  With regard to his diabetes mellitus claim, the Board notes that the Veteran submitted a July 2013 request to reschedule his VA examination.  The record is unclear as to whether his diabetes mellitus examination was re-scheduled as there is no examination of record subsequent to July 2013.  As such, the Board finds that such an examination should be re-scheduled.

The Board also finds that a new VA examination should be obtained for the Veteran's cervical spine disorder claim.  Specifically, review of the record reveals that the Veteran has been diagnosed with diffuse idiopathic skeletal hyperostosis (DISH).  DISH has been cited in numerous places in the Veteran's medical records as the cause of the Veteran's cervical disorders, to include the MRI cited in the July 2012 VA examination report.  Additionally, it is a possibility that symptoms of DISH may have started while in service.
 
Finally, with regard to the Veteran's outstanding service treatment records related to his reserve duty service, the Board notes that the June 2012 correspondence with VA Records Management Center does not pertain to this Veteran.  As such, documentation concerning the Veteran's records from VA Records Management Center is required for the file.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his diabetes mellitus and his cervical spine disorder, to include DISH.  After acquiring this information and obtaining any necessary authorization, the RO/AMC should obtain and associate these records with the claims file. 

2.  The RO/AMC should contact VA Records Management Center regard the Veteran's outstanding treatment records for all periods of the Veteran's service, including reserve duty service.
The RO/AMC must follow the procedures set forth in 38 C.F.R. § 3.159(c) for requesting records from Federal facilities.  All attempts to obtain this information should be documented in the claims file.  If these records are unavailable, this should also be documented in the claims file.

3.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any diabetes mellitus that may be present.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should then opine as to whether it is at least as likely as not that the Veteran has diabetes mellitus that is causally or etiologically related to his military service, to include any period of active duty for training.  

 (The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear explanation for all opinions based on the facts of the case and applicable medical principles involved is required.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4.  After the above development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any cervical spine disorder that may be present.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should then opine as to whether it is at least as likely as not that the Veteran has a cervical spine disorder, to include DISH, that is causally or etiologically related to his military service.  He or she should also address whether the Veteran's cervical spine disorder is caused by or related to DISH and whether symptoms of DISH were seen in service as stated by the Veteran.  In this regard, the examiner should also opine whether the Veteran's cervical spine disorder, to include DISH, is caused or aggravated by his service connected lumbar spine disorder. 

 (The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear explanation for all opinions based on the facts of the case and applicable medical principles involved is required.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


